FILED
CHARLOTTE, NC

MAR 13 2021

US DISTRICT COURT
WESTERN DISTRICT OF NC

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
STATESVILLE DIVISION

DOCKET NO: 5:20cr85

UNITED STATES OF AMERICA )
)
v. ) CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
WILBURN JOHNATHAN WILSON )
a/k/a “Johnathan” )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the of fense(s) to which the Defendant has pled guilty and that the
Defendant(or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

l. The following property is forfeited to the United States pursuantto 18 U.S.C. § 924
and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C, § 853(n), pending final adjudication herein:

One Anderson, mode! AM-15, .50 caliber rifle and ammunition seized on about
April 7, 2020 from Defendant during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C, § 853(n),
and/or otherapplicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest,

5, Pursuant to Fed, R. Crim, P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

G. As to any specific assets, following the Court’s disposition of ail timely petitions,
a final order of forfeiture shall be entered, If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed, R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

Case 5:20-cr-00085-KDB-DCK Document 24 Filed 03/19/21 Page 1 of 2
The parties stipulate and agree that the aforementioned asset(s) constitute property
involved in or used in the offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C.
§ 924 and/or 28 U.S.C. § 2461(c), The Defendanthereby waives the requirements of Fed, R, Crim.
P, 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of
the forfeiture at sentencing, and incorporation of the forfeiture in the judgment against Defendant.
If the Defendant has previously submitted a claim in response to an administrative forfeiture
proceeding regarding any of this property, Defendant hereby withdraws that claim, If Defendant
has not previously submitted such a claim, Defendant hereby waives all right to do so. As to any
firearms listed above and/or in the charging instrument, Defendant consents to destruction by
federal, state, or local law enforcement authorities upon such legal process as they, in their sole
discretion deem to legally sufficient, and waives any and all right to further notice of such process
or such destruction.

WILLIAM T, STETZER
ACFING UNITED STATES ATTORNEY
\

 
 
 
   

WW VSuM) Wier

OHNATHAN WILSON

“SAMUEL J NDALL, ESQ.
omey for Defendant

a

2

UNITED states SH Jb “fee JUDGE

 

nited States Attorney

 
 

 

Signed this the [9 day of March, 2021,

  

Case 5:20-cr-00085-KDB-DCK Document 24 Filed 03/19/21 Page 2 of 2
